        Case 2:18-cv-03437-MAK Document 45 Filed 05/27/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN A. CORTESE                           : CIVIL ACTION
                                          :
                   v.                     : NO. 18-3437
                                          :
COMMISSIONER OF SOCIAL                    :
SECURITY                                  :

                                       ORDER
      AND NOW, this 27th day of May 2020, upon considering the Claimant’s Motion for

attorney’s fees (ECF Doc. No. 40), the Commissioner’s Response (ECF Doc. No. 42), the

Claimant’s Reply (ECF Doc. No. 43), and for reasons in the accompanying Memorandum, it is

ORDERED the Claimant’s Motion for attorney’s fees (ECF Doc. No. 40) is DENIED.




                                               _________________________
                                               KEARNEY, J.
